Motion granted solely to the extent of deleting the first part of the last sentence of the memorandum decision filed with the order of this court entered on October 13, 1977 (59 AD2d 678) so that the sentence shall read as follows (p 679): *528"the office of the Attorney-General does not oppose reinstatement of petitioner-appellant in view of the decision in Matter of Johnson v Director, Downstate Med. Center (41 NY2d 1061).” In all other respects the motion is denied. Concur—Murphy, P. J., Lupiano, Silverman and Capozzoli, JJ.